DETAILED ACTION
1.	This office action is in response to communication filed on 08/18/2021. Claims 1-15 are pending on this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bogner U.S. Patent No. 8,766, 833.
Regarding claim 1, Figures 2a…2e of Bogner discloses a ratiometric analog-to-digital conversion circuit (Fig. 2a) comprising: a first voltage range operation circuit (240 and 250 circuit having voltage range of Vrefp1..Vref_n of circuit 204; Col. 3 lines 59-Col. 4 lines 2) configured to use a first power supply voltage (Vrefp_1) 5of a first voltage range (voltage range of Vrefp1..Vref_n of circuit 204; Col. 3 lines 59-Col. 4 lines 2), and output an analog signal (analog signal T) corresponding to an external input signal (Vin 200); and a second voltage range operation circuit (Fig. 2c discloses  DAC switching 242 having voltage range VDAC…Vrefn)  configured to use a second power supply voltage (Vrefn) of a second voltage range circuit (Fig. 2c discloses  DAC switching 242 having voltage range VDAC…Vrefn)  , generate a digital value (DOUT, CMP) by analog-to-digital converting the analog signal (analog output signal of 204), feedback the digital value (feedback of DOUT and CMP) for analog-to-digital conversion (Fig. 2a), and output 10a digital signal (ADAC, GMODE, CAL) corresponding to the digital value (Value of DOUT,CMP) and proportional to the input signal (Vin), wherein the second voltage range (Fig. 2e discloses  DAC switching 242 having voltage range VDAC…Vrefn)  is smaller than (voltage range VDAC…Vrefn of 242 is a range portion of voltage range Vrefp1..Vref_n) the first voltage range (voltage range of Vrefp1..Vref_n of circuit 204; Col. 3 lines 59-Col. 4 lines 2), and wherein the second power supply voltage( Vrefn is ground) has a level lower than that of the first power supply voltage (Vrefp_1).  
Regarding claim 152. The ratiometric analog-to-digital conversion circuit according to claim 1, Figures 2a…2e further discloses wherein the first voltage range operation circuit  (204, 250) comprises an input circuit (204) , and the input circuit(204)  receives the input signal (Vin 200) using the first power supply voltage (Vrefp1) , and outputs the analog signal (analog signal T) which has a level (level of T) included in the second voltage range (Fig. 2c discloses  DAC switching 242 having voltage range VDAC…Vrefn)   by a preset 20amplification gain (262).  

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bogner as applied to claim 1 above, and further in view of Tani Pub. No. 2021/0075987.

Regarding claim 3. Bogner as applied to claim 1 above, Figures 2a…2e of Bogner further discloses wherein the second voltage range operation circuit (DAC 242 switching  having voltage range VDAC…Vrefn)  comprises: a reference voltage providing circuit  (reference provide circuit of 242; see Fig. 2A) configured to provide a reference voltage (VDAC or Vefn) 18which has a level (level of VDAC or Vrefn) of the second voltage range (voltage range VDAC…Vrefn) ; an analog comparison circuit (234) configured to select the reference voltage or a ground voltage (VDAC or Vrefn; Vrefn is ground in Fig. 2b) by a feedback signal (feedback of CMP and DOUT), compare (234) a sampling voltage (Vref of 234 ) with the analog signal (analog signal T), and provide a 5comparison result (result output of 234) as a comparison value (value output of 234) ; a digital value conversion circuit (236) configured to generate the digital value  (value output of DOUT) by converting (DSR 236) the comparison value (output value of CMP), provide the digital value (value of CMP and DOUT) as the feedback signal (feedback of DOUT, CMP), and output the digital value (value of  CMP),  for counting (for counting of 244; see Fig. 2d) ; and a digital output circuit (244) configured to count (284, 286 in Fig. 2d) the digital value (CMP), and provide a count 10result (count result 284, 286 in Fig. 2d) for output of the digital signal (ADAC, CAL, MODE). 
However, Bogner does not disclose the sampling voltage (Vref of 234) whose level is changed by the selected reference voltage or ground voltage. 
Fig. 16 of Tani discloses an analog-to-digital converter comprising:  an analog comparison circuit (210) configured to select (210) the reference voltage (VREF) or a ground voltage (Ground) by a feedback signal DS, DS~D0, DA1), compare (210) a sampling voltage (VDAC ) whose level (level of VDAC) is changed by the selected (120) reference voltage (VREF) or ground voltage (GROUND) with an analog signal (CCOM), and provide a 5comparison result (VCOUT) as a comparison value (value of VCOUT).
Bogner and Tani are common subject matter of SAR analog to digital converter; therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Tani into Bogner for the purpose of providing a digital-to-analog converter that can be formed while suppressing an increase in area and outputs an analog signal by switching over a range of a plurality of voltage values, an analog-to-digital converter using this digital-to-analog converter, and a driving method (paragraph 0008 of Tani).

Regarding claim 4. Bogner combined with Tani applied to claim 3 above, Figures 2a…2e of Bogner further discloses wherein the digital value (value of CMP and DOUT) conversion circuit (Fig. 2a) provides the feedback signal (feedbackof DOUT and CMP) having a level  (level of VDAC or Vrefn)  of 15the second voltage range (voltage range of VDAC … Vrefn for 242), and the analog comparison circuit (234) receives the feedback signal  (feedback of DOUT) having a level  (level of VDAC or Vrefn of 242)  of the second voltage range (voltage range of VDAC … Vrefn fo 242) .  
Regarding claim 5. Bogner combined with Tani applied to claim 3 above, Figures 2a…2e of Bogner further discloses 20wherein the reference voltage providing circuit (242) generates the reference voltage (VDAC or Vrefn) which has a level (level of VDAC or Vren) of the second voltage range voltage range of VDAC … Vrefn for 242), by using an external input voltage or an internal voltage (Col. 7 lines 7-8).  
Regarding claim 6. Bogner combined with Tani applied to claim 3 above, Figures 2a…2e of Bogner further discloses 19wherein the analog comparison circuit (234) comprises: a comparator (234) configured to compare the analog signal (analog signal T) applied to a first input terminal (+) and the sampling voltage (sample voltage VDAC and comparator 210 arranged in Fig. 16 of Tani applied to claim 3 above ) applied to a second input terminal (second input terminal of 210 in Fig. 16 of Tani applied to claim 3 above), and output the comparison value (CMP), as a comparison result (result of CMP), through an output terminal (output terminal 234); 5a selection circuit (242; see Fig. 2e) configured to select the reference voltage (VDAC)  or the ground voltage (Vref is ground; see Fig. 2b) by the feedback signa (feedback of DOUT) l which has a level (level DOUT) of the second voltage range (range of VDAC…Vrefn in Fig. 2e); and a sampling circuit (240) disposed between the second input terminal of the comparator ((second input terminal of 210 in Fig. 16 of Tani applied to claim 3 above)  and the selection circuit (242), and configured to store (storing of capacitors 240) the sampling voltage (sampling voltage output of 240) and apply the sampling voltage (applying sampling voltage of 240) whose level (level output of 240) is determined by the reference voltage (VDAC in Fig. 2e) or the ground voltage (Vrefn is ground; see Fig. 2b) 10selected by the selection circuit (switching of 242), to the second input terminal of the comparator (second input terminal of 210 in Fig. 16 of Tani applied to claim 3 above).  
Regarding claim 7. Bogner combined with Tani applied to claim 6 above, Fig. 16 of Tani further discloses wherein the digital value conversion circuit (220) provides the feedback signal (DS, DS~D0, DA1) for selecting the 15ground voltage (Ground), in response to the comparison value  (VCOUT) corresponding to that the analog signal is (VCOM) equal to or higher than the sampling voltage (VDAC), and the digital value conversion circuit (220) provides the feedback signal (DS, DS~D0, DA1) for selecting the reference voltage (VREF), in response to the comparison value  (VOUT) corresponding to that the analog signal (VCOM) is lower than the sampling voltage (VDAC).  
Regarding claim 8. Bogner combined with Tani applied to claim 6 above, Fig. 16 of Tani further discloses wherein the digital value conversion circuit (220) provides the feedback signal (DS, DS~D0, DA1)  which selects (120), between the reference voltage (VREF) and the ground voltage (GROUND), one (GROUND)  for increasing a level of the 20sampling voltage (VDAC), in response to the comparison value (VCOUT) corresponding to that the analog signal (VCOM) is equal to or higher than the sampling voltage (VDAC), and the digital value conversion circuit (220) provides the feedback signal ((DS, DS~D0, DA1)  which selects (120), between the reference voltage (VREF) and the ground voltage (GROUND), one (either VREF)for decreasing a level of the 5sampling voltage (VDAC), in response to the comparison value (VCOUT) corresponding to that the analog signal (VCOM) is lower than the sampling voltage (VDAC).  
Allowable Subject Matter
7.	Claims 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 9, in addition to other elements in the claim, prior arts considered individual or combination do/does not teach: output a digital signal proportional to the input signal, by combining the count result and monitoring information. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Contact Information

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

07/13/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845